       Case 1:21-cv-00357-GJF-JFR Document 1 Filed 04/19/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

TRAVELERS CASUALTY
INSURANCE COMPANY OF AMERICA,

       Plaintiff,


       v.                                          No. 1:21-cv-357


ALBUQUERQUE UROLOGY ASSOCIATES, P.A.,
STEFAN H. GUTOW, M.D., JEROME WAYNE BACA, PA-C,
NATHAN NEAL NASH, MELISSA NASH, MAUREEN SANDERS, ESQ.,
as Guardian ad Litem for S.P.N and RAY VARGAS, ESQ., as
Guardian ad Litem for S.B.N.

       Defendants.
                        COMPLAINT FOR DECLATORY RELIEF

       Plaintiff Travelers Casualty Insurance Company of America (“Travelers”) hereby brings

this complaint for declaratory relief against Albuquerque Urology Associates, P.A., Stefan H.

Gutow, M.D., Jerome Wayne Baca, PA-C (sometimes collectively referred to as (“AUA

Defendants”), Nathan Neal, Melissa Nash, Maureen Sanders Esq., as Guardian ad Litem for S.P.N

and Ray Vargas, Esq., as Guardian ad Litem for S.B.N (sometimes collectively referred to as “The

Nashes”), and alleges as follows:

                                       THE PARTIES

       1.      Travelers Casualty Insurance Company of America is an insurance company

incorporated under the laws of the State of Connecticut and maintains its principal place of

business in Hartford, Connecticut. Travelers does business in the State of New Mexico and has

complied with the laws of the State of New Mexico pertaining to corporations engaged in the

insurance business.

       2.      Defendant Albuquerque Urology Associates, P.A. is a professional corporation

incorporated in the State of New Mexico with a principal place of business in Albuquerque, New

Mexico.
        Case 1:21-cv-00357-GJF-JFR Document 1 Filed 04/19/21 Page 2 of 9




       3.      Stefan H. Gutow, M.D. is a resident of Albuquerque, New Mexico and is a citizen

of the State of New Mexico.

       4.      Jerome Wayne Baca, PA-C is a resident of Albuquerque, New Mexico and is a

citizen of the State of New Mexico.

       5.      Nathan Neal Nash and Melissa Nash Maureen Sanders, Esq. and S.P.N. and Ray

Vargas, Esq. and S.B.N. are residents of Albuquerque, New Mexico and citizens of the State of

New Mexico. The Nashes have a claim which may be affected by the requested declaration and

are therefore named as defendants in this matter.
                                 JURISDICTION AND VENUE

       6.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

       7.      There is complete diversity of citizenship as to all parties and the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs.

       8.      The claims at issue in this action arose in the District of New Mexico and

Defendants are citizens of the State of New Mexico. Venue is, therefore, proper in this Court

pursuant to 28 U.S.C. § 1391.

       9.      Declaratory relief is requested pursuant to 28 U.S.C. § 2201.

       10.     There is an actual justiciable controversy between the parties regarding whether

Travelers has any duty to defend and/or indemnify the AUA Defendants under an insurance policy

issued by Travelers as set forth in more detail below. Consequently, this Court is vested with the

power to declare and adjudicate the rights and other legal relationships of all parties to the instant

litigation with respect to the issues raised by this Complaint.

                                  GENERAL ALLEGATIONS

The Insurance Policy

       11.     Travelers issued Policy No. 680-6904N118-16-42 to Named Insured Albuquerque

Urology Associates with a Policy Period of July 19, 2016 to July 19, 2017 (the “Policy”).

       12.     The form of business is identified in the Policy as “Corporation”.

       13.     A true and correct copy of the Policy is attached hereto as Exhibit A.

                                                  2
       Case 1:21-cv-00357-GJF-JFR Document 1 Filed 04/19/21 Page 3 of 9




       14.    The Policy provides Commercial General Liability Coverage as follows:




                                          ***

See Exhibit A, Policy, CG 00011001 page 1 of 16.

       15.    The Policy also contains a Professional Services Exclusion Endorsement,

providing:




                                             3
       Case 1:21-cv-00357-GJF-JFR Document 1 Filed 04/19/21 Page 4 of 9




See Exhibit A, Policy CG D3340409 Page 1 of 1.


      16.    The Policy defines who is an insured:



                                        ***




                                        ***




                                              4
       Case 1:21-cv-00357-GJF-JFR Document 1 Filed 04/19/21 Page 5 of 9




                                              ***



See Exhibit A, Policy, CG 00011001 at page 9 of 16.
The Underlying State Court Complaint

       17.     On November 15, 2019, Nathan Neal Nash, Melissa Nash, Maureen Sanders, Esq.

as Guardian ad Litem and Ray Vargas, Esq., as Guardian ad Litem for S. B. N. filed suit against

various defendants including Albuquerque Urology Associates, P.A., Stefan H. Gutow, M.D. and

Jerome Wayne Baca, PA-C in the Second Judicial District Court, County of Bernalillo, State of

New Mexico, Cause No. D-202-CV-2019-08912. (“Underlying Action”). The Complaint was

subsequently amended multiple times and a copy of the Second Amended Complaint to Recover

Damages For Medical Negligence (“Second Amended Complaint”), which is the operative

complaint, is attached hereto as Exhibit B.

       18.     The Second Amended Complaint arises out of a medical negligence claim brought

against the AUA Defendants among others. As alleged in the Second Amended Complaint, in

December of 2016, Nathan Neal Nash was referred to Albuquerque Urology Associates, P.A.,

where he was seen by Defendant Jerome Baca, PA-C for specialized care and testing. Defendant

Baca was a Physician’s Assistant at AUA, under the supervision of Defendant Stefan H. Gutow,

M.D.




                                               5
       Case 1:21-cv-00357-GJF-JFR Document 1 Filed 04/19/21 Page 6 of 9




       19.    The Nashes allege that Defendant Baca had requested an out-patient CT Scan of

Nathan Nash, and did not consider the Final Report, only consulting the Preliminary Report –

which did not identify a lung mass.

       20.    As it relates to the AUA Defendants, the Complaint includes allegations that the

following negligent acts occurred:

              •   The lack of a system at AUA to ensure that the reports of studies were read and

                  acted upon by personnel trained and educated about the importance of findings

                  on such reports;
              •   The practice of non-medical personnel at AUA upon receipt of faxes and

                  conveyance of results to the provider, PA-C relied on the preliminary report and

                  completely failed to convey or act on the findings of likely lung cancer;

              •   PA-C Baca did not notify the patient, Nathan Nash, of his condition – the

                  presence of a mass on his lung that required further imaging and treatment. PA-

                  C Baca does not offer Nathan Nash any treatment for the lung mas or did PA-

                  C Baca tell Nathan Nash that a medical provider or doctor with other

                  qualifications than those possessed by PA-C Baca was needed to address the

                  lung mass issues. Instead, PA-C Baca referred Nathan Nash to Dr. Stefan

                  Gutow, M.D., his supervising physician within the AUA medical practice for

                  cystoscopy – further urologic studies. PA-C Baca also sent a follow-up letter

                  to CFNP Nipp notifying her of the plan of treatment for Nathan Nash. In this

                  communication with CFNP Nipp, PA-C Baca makes no mention of the lung

                  mass identified in the Final CT Scan report;

              •   Despite the fact the preliminary and the Final reports of CT Scan were in the

                  patient’s chart, Dr. Gutow also failed to read the Final CT Scan report and relied

                  solely on the preliminary report of the January 26, 2017 CT scan;

              •   In failing to read the Final CT scan report, PA-C Baca and Stefan Gutow M.D.

                  completely missed the presence of the mass in Nathan Nash’s lung lobe and the

                                                6
          Case 1:21-cv-00357-GJF-JFR Document 1 Filed 04/19/21 Page 7 of 9




                   need to refer him to other specialist medical providers for further evaluation,

                   care, and treatment.

          21.   The Nashes also claim that AUA failed in its duties to maintain Nathan Nash’s

medical chart in good order, timely posting test results and reports of tests received, and ensuring

that findings in the reports of such tests are presented to the health care providers who need such

reports to properly care for the patient and failed to have a policy or procedure that protected

Nathan Nash from staff and employees who could not discern the difference between a preliminary

CT report and a final CT report. Exhibit B, Complaint, ¶ 95 -97.
          22.   The Nashes seek damages from the AUA Defendants relating to the medical care

of Nathan Neal Nash and the alleged medical negligence of the AUA Defendants as well as other

parties. See generally Exhibit B, Complaint.

AUA Defendants Tender to Travelers

          23.   AUA Defendants provided notice of the Underlying Action to Travelers and

demanded defense and indemnity under the Policy.

          24.   Because the claims alleged arise out of providing or a failure to provide

“professional health care services” as defined in the Policy by AUA Defendants, the claims are

excluded from coverage under the Professional Services Exclusion Endorsement. Nevertheless,

Travelers agreed to defend under a reservation of rights and provided notice to AUA Defendants

that there was no duty to defend or indemnify AUA Defendants for the claims in the Underlying

Action.

                          COUNT ONE – DECLARATORY RELIEF

          25.   Travelers incorporates the allegations of paragraphs 1 through 24 of the Complaint

as though fully set forth herein.

          26.   The rights and obligations of Travelers and AUA Defendants are in dispute and

affected by the terms and conditions of the Policy at issue and New Mexico case law.

          27.   The Nashes are named as interested parties given their claims against the AUA

Defendants in the Underlying Action.

                                                 7
        Case 1:21-cv-00357-GJF-JFR Document 1 Filed 04/19/21 Page 8 of 9




       28.      Specifically, a controversy between the parties exists regarding whether AUA

Defendants are entitled to a defense and/or indemnification for the claims made against them by

the Nashes in the Underlying Action.

       29.      Travelers does not owe either a defense or indemnification obligation to AUA

Defendants because the claims in the Underlying Action involve claims for bodily injury and

associated damages arising out of providing or a failure to provide “professional health care

services” as defined in the Policy by AUA Defendants, the claims are excluded from coverage under

the Professional Services Exclusion Endorsement.

       30.      Travelers has no duty to defend AUA Defendants in the Underlying Action because

the insurance does not apply to any of the claims alleged in the Underlying Action.

       31.      By reason of the foregoing, there now exists an actual justiciable controversy

between Travelers and AUA Defendants in the Underlying Action as required by 28 U.S.C. §

2201. Consequently, this Court is vested with the power to declare and adjudicate the rights and

other legal relationships of all parties to the instant litigation with respect to the issues raised by

this Complaint.

       WHEREFORE, Travelers respectfully requests that this Court declare the rights and

obligations of the parties hereto in accordance with Travelers contentions herein; specifically that:

       (A) Judgment be entered in Travelers’ favor and the Court enter a declaration regarding

             the rights and obligations of each of the parties with respect to the dispute herein and

             find that there is no coverage under the Policy for the claims asserted in the Underlying

             Action;

       (B) That it enter judgment declaring that Travelers has no duty to defend or indemnify

             Albuquerque Urology Associates, P.A., Stefan H. Gutow, M.D., and Jerome Wayne

             Baca, PA-C for the claims asserted in the Underlying Action; and

       (C) That it enter judgment declaring that Travelers may withdraw from the defense it has

             been providing to the AUA Defendant; and



                                                   8
       Case 1:21-cv-00357-GJF-JFR Document 1 Filed 04/19/21 Page 9 of 9




       (D) Awarding Travelers such other relief, including its costs as this Court deems just and

          proper.


                                       MODRALL, SPERLING, ROEHL, HARRIS
                                         & SISK, P.A.

                                    By: /s/ Jennifer A. Noya
                                       Jennifer A. Noya
                                       Attorneys for Travelers
                                       Post Office Box 2168
                                       Bank of America Centre, Suite 1000
                                       500 Fourth Street, N.W.
                                       Albuquerque, New Mexico 87103-2168
                                       Telephone: (505) 848-1800




Y:\dox\client\82357\0155\DRAFTS\W4045738.DOCX




                                                9
